Motion for order requiring appellants to give an undertaking to secure judgment appealed from or in the alternative that the argument of the appeal be heard forthwith.
We think that the stay of proceedings heretofore granted herein should not be continued unless an undertaking is given to secure the faithful performance by appellants of the conditions of the stay of the execution of the judgment herein and of the further condition that they will faithfully and to the best of their ability so carry on the affairs of Innovation Trunk Company and conserve its assets pending the hearing and decision of the appeal herein as to protect the respondent in the event that this court should affirm the judgment appealed from, and that in default of giving such undertaking the stay of proceedings heretofore granted herein be vacated.
Let an order be entered accordingly.
HISCOCK, Ch. J., CHASE, HOGAN, CARDOZO, POUND, McLAUGHLIN and ANDREWS, JJ., concur.
Ordered accordingly.